UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21036 Name of Fund: BlackRock Municipal Bond Trust (BBK) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2008  11/30/2008 Item 1  Schedule of Investments BlackRock Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Alabama - 7.4% Huntsville, Alabama, Health Care Authority Revenue Bonds, Series A, 5.75%, 6/01/11 (a) $ $ Arizona - 8.4% Glendale, Arizona, Municipal Property Corporation, Excise Tax Revenue Refunding Bonds, Series A, 4.50%, 7/01/32 (b) Goodyear, Arizona, GO, 4.25%, 7/01/37 (b) McAllister Academic Village, LLC, Arizona, Revenue Refunding Bonds (Arizona State University - Hassayampa Academic Village Project), 5%, 7/01/38 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/32 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/37 San Luis, Arizona, Facilities Development Corporation, Senior Lien Revenue Bonds (Regional Detention Center Project), 6.25%, 5/01/15 San Luis, Arizona, Facilities Development Corporation, Senior Lien Revenue Bonds (Regional Detention Center Project), 7%, 5/01/20 San Luis, Arizona, Facilities Development Corporation, Senior Lien Revenue Bonds (Regional Detention Center Project), 7.25%, 5/01/27 California - 10.1% California County Tobacco Securitization Agency, Tobacco Revenue Bonds (Stanislaus County Tobacco Funding Corporation), Sub-Series C, 6.30%, 6/01/55 (c) California HFA, Home Mortgage Revenue Bonds, AMT, Series G, 5.05%, 2/01/29 California State Department of Veteran Affairs, Home Purchase Revenue Bonds, AMT, Series B, 5.25%, 12/01/37 California State, GO, Refunding, AMT, 5.05%, 12/01/36 Sacramento County, California, Airport System Revenue Bonds, AMT, Senior Series B, 5.25%, 7/01/39 (b) University of California Revenue Bonds, Series B, 4.75%, 5/15/38 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) IDA Industrial Development Authority EDA Economic Development Authority IDR Industrial Development Revenue Bonds EDR Economic Development Revenue Bonds M/F Multi-Family GO General Obligation Bonds S/F Single-Family HFA Housing Finance Agency 1 BlackRock Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Val Verde, California, Unified School District Financing Authority, Special Tax Refunding Bonds, Junior Lien, 6.25%, 10/01/28 $ 1,585 $ 1,213,492 11,101,612 Colorado - 2.3% Colorado Health Facilities Authority Revenue Bonds (Catholic Health Initiatives), Series D, 6.25%, 10/01/33 1,070 1,035,856 Colorado Health Facilities Authority, Revenue Refunding Bonds (Poudre Valley Health Care), Series B, 5.25%, 3/01/36 (b) 1,085 960,474 Colorado Springs, Colorado, Utilities System Improvement Revenue Bonds, Subordinate Lien, Series C, 5%, 11/15/45 (b) 635 573,964 2,570,294 Connecticut - 0.8% Connecticut State Health and Educational Facilities Authority Revenue Bonds (Quinnipiac University), Series J, 5%, 7/01/37 (d) 1,000 844,860 District of District of Columbia, Revenue Refunding Bonds (Friendship Public Columbia - 9.6% Charter School, Inc.), 5.25%, 6/01/33 (e) 595 384,471 District of Columbia, Tax Increment Revenue Bonds (Gallery Place Project), 5.40%, 7/01/31 (b) 6,000 5,728,620 District of Columbia Tobacco Settlement Financing Corporation, Asset-Backed Revenue Refunding Bonds, 6.75%, 5/15/40 5,580 4,439,448 10,552,539 Florida - 22.4% Halifax Hospital Medical Center, Florida, Hospital Revenue Refunding Bonds, Series A, 5%, 6/01/38 1,535 959,375 Martin County, Florida, IDA, IDR, Refunding (Indiantown Cogeneration Project), AMT, Series A, 7.875%, 12/15/25 3,000 2,640,930 Miami Beach, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Mount Sinai Medical Center of Florida), 6.75%, 11/15/21 2,420 2,021,087 Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Adventist Health System), 5.625%, 11/15/12 (a) 10,000 11,168,300 Orange County, Florida, Tourist Development, Tax Revenue Refunding Bonds, 4.75%, 10/01/32 (f) 1,845 1,406,905 Palm Beach County, Florida, HFA, M/F Housing Revenue Bonds (Indian Trace Apartment Project), AMT, Series A, 5.625%, 1/01/44 (b) 7,255 5,869,730 Stevens Plantation Community Development District, Florida, Special Assessment Revenue Bonds, Series A, 7.10%, 5/01/35 970 709,943 24,776,270 Georgia - 4.0% Atlanta, Georgia, Water and Wastewater Revenue Bonds, 5%, 11/01/37 (b) 5,000 4,268,700 Main Street Natural Gas, Inc., Georgia, Gas Project Revenue Bonds, Series A, 6.375%, 7/15/38 (g)(h) 1,000 170,020 4,438,720 Idaho - 1.9% Idaho Health Facilities Authority, Revenue Refunding Bonds (Trinity Health Group), Series B, 6.25%, 12/01/33 1,750 1,696,275 2 BlackRock Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds ) Value Idaho Housing and Financing Association, S/F Mortgage Revenue Bonds, Series D, Class I, 5.50%, 7/01/40 510 $ 458,439 2,154,714 Illinois - 9.6% Bolingbrook, Illinois, GO, Refunding, Series B, 6.196%, 1/01/36 (c)(d)(h)(i) 23,065 3,671,255 Centerpoint Intermodal Center Program Trust, Illinois, Tax Allocation Bonds, Class A, 8%, 6/15/23 (j) 1,150 918,987 Illinois Health Facilities Authority, Revenue Refunding Bonds (Lake Forest Hospital), Series A, 5.75%, 7/01/29 6,000 5,089,860 Illinois State Finance Authority Revenue Bonds (Friendship Village of Schaumburg), Series A, 5.625%, 2/15/37 420 263,474 Illinois State Finance Authority Revenue Bonds (Monarch Landing, Inc. Project), Series A, 7%, 12/01/37 720 550,094 Illinois State Finance Authority, Student Housing Revenue Bonds (MJH Education Assistance IV LLC), Sub-Series B, 5.375%, 6/01/35 (g)(h) 425 76,254 10,569,924 Indiana - 1.6% Bloomington, Indiana, M/F Housing Revenue Bonds (Canterbury House Apartments), AIG SunAmerica, Inc., Pass-Through Certificates of Beneficial Ownership, AMT, Series 1, 5.90%, 12/01/34 1,895 1,771,996 Kansas - 3.5% Wichita, Kansas, Airport Authority, Airport Facilities Revenue Bonds (Cessna Citation Service Center), AMT, Series A, 6.25%, 6/15/32 5,000 3,866,750 Kentucky - 0.4% Kentucky Economic Development Financing Authority, Louisville Arena Project Revenue Bonds (Louisville Arena Authority, Inc.), Sub- Series A-1, 6%, 12/01/38 (k) 500 470,305 Maryland - 3.5% Frederick County, Maryland, Special Obligation Tax Bonds (Urbana Community Development Authority), Series B, 6.25%, 7/01/30 2,903 1,918,767 Maryland State Community Development Administration, Department of Housing and Community Development, Residential Revenue Refunding Bonds, AMT, Series L, 4.95%, 9/01/38 1,645 1,198,086 Maryland State Health and Higher Educational Facilities Authority, Revenue Refunding Bonds (MedStar Health, Inc.), 5.50%, 8/15/33 1,040 807,487 3,924,340 Michigan - 1.8% Michigan State Building Authority, Revenue Refunding Bonds (Facilities Program), Series I, 6.25%, 10/15/38 1,250 1,239,025 Michigan State Hospital Finance Authority, Revenue Refunding Bonds (Henry Ford Health System), Series A, 5.25%, 11/15/46 1,065 726,490 1,965,515 Minnesota - 1.2% Minneapolis, Minnesota, Health Care System, Revenue Refunding Bonds (Fairview Health Services), Series B, 6.50%, 11/15/38 (k) 1,350 1,306,787 3 BlackRock Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Missouri - 2.6% Missouri State Health and Educational Facilities Authority, Health Facilities Revenue Bonds (Saint Luke's Health System), Series A, 5.50%, 11/15/35 (b) $ $ Nebraska - 1.3% Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series A, 4.75%, 2/01/44 Nevada - 2.0% Clark County, Nevada, EDR, Refunding (Alexander Dawson School of Nevada Project), 5%, 5/15/29 Las Vegas, Nevada, Special Improvement District Number 809 Revenue Bonds (Summerlin Area), 5.65%, 6/01/23 New Jersey - 13.0% Middlesex County, New Jersey, Improvement Authority, Subordinate Revenue Bonds (Heldrich Center Hotel/Conference Project), Series B, 6.25%, 1/01/37 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.50%, 6/15/24 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.50%, 6/15/31 (l) New Jersey EDA, EDR, Refunding (Kapkowski Road Landfill Reclamation Improvement District Project), 6.50%, 4/01/28 New Jersey EDA, First Mortgage Revenue Refunding Bonds (The Winchester Gardens at Ward Homestead Project), Series A, 5.80%, 11/01/31 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines, Inc. Project), AMT, 7.20%, 11/15/30 New Jersey State Housing and Mortgage Finance Agency Revenue Bonds, Series AA, 6.50%, 10/01/38 New York - 9.7% Albany, New York, IDA, Civic Facility Revenue Bonds (New Covenant Charter School Project), Series A, 7%, 5/01/35 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series A, 5%, 2/15/47 (i) Metropolitan Transportation Authority, New York, Service Contract Revenue Refunding Bonds, Series A, 5%, 7/01/30 (m) New York City, New York, City IDA, Special Facility Revenue Bonds (Continental Airlines, Inc. Project), AMT, 7.75%, 8/01/31 New York City, New York, City Municipal Water Finance Authority, Water and Sewer System Revenue Bonds, Series A, 5.75%, 6/15/40 New York Liberty Development Corporation Revenue Bonds (Goldman Sachs Headquarters), 5.25%, 10/01/35 New York State Dormitory Authority, Non-State Supported Debt Revenue Bonds (Rochester Institute of Technology), Series A, 6%, 7/01/33 New York State Dormitory Authority, State Personal Income Tax Revenue Bonds (Education), Series B, 5.25%, 3/15/38 4 BlackRock Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value North Carolina - 2.9% Gaston County, North Carolina, Industrial Facilities and Pollution Control Financing Authority, Revenue Bonds (National Gypsum Company Project), AMT, 5.75%, 8/01/35 $ $ North Carolina Medical Care Commission, Health Care Facilities, Revenue Refunding Bonds (University Health System), Series D, 6.25%, 12/01/33 Ohio - 2.7% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Bonds, Series A-2, 6.50%, 6/01/47 Montgomery County, Ohio, Revenue Refunding Bonds (Catholic Health Initiatives), Series D, 6.25%, 10/01/33 Ohio State Air Quality Development Authority, Revenue Refunding Bonds (Dayton Power and Light Company Project), Series B, 4.80%, 1/01/34 (i)(n) Oklahoma - 2.3% Oklahoma State Development Finance Authority, Revenue Refunding Bonds (Saint John Health System), 5%, 2/15/42 Tulsa, Oklahoma, Municipal Airport Trust, Revenue Refunding Bonds, Series A, 7.75%, 6/01/35 Oregon - 0.4% Portland, Oregon, M/F Housing Revenue Bonds (Pacific Tower Apartments), AIG SunAmerica, Inc., Pass-Through Certificates of Beneficial Ownership, AMT, Series 6, 6.05%, 11/01/34 Pennsylvania - 2.2% Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds (Reliant Energy), AMT, Series A, 6.75%, 12/01/36 South Carolina - 1.0% South Carolina Jobs EDA, Hospital Facilities Revenue Refunding Bonds (Palmetto Health Alliance), Series C, 7%, 8/01/13 (a) Tennessee - 0.4% Chattanooga, Tennessee, Health, Educational and Housing Facility Board Revenue Bonds (Catholic Health Initiatives), Series D, 6.25%, 10/01/33 Texas - 23.6% Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Senior Lien, Series G, 6.121%, 11/15/41 (c)(d) Harris County, Texas, Health Facilities Development Corporation, Hospital Revenue Refunding Bonds (Memorial Hermann Healthcare System), Series B, 7.125%, 12/01/31 Harris County, Texas, Health Facilities Development Corporation, Hospital Revenue Refunding Bonds (Memorial Hermann Healthcare System), Series B, 7.25%, 12/01/35 Lower Colorado River Authority, Texas, Revenue Refunding Bonds, 5%, 5/15/13 (a)(d) 15 5 BlackRock Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Montgomery County, Texas, Municipal Utility District Number 46, Waterworks and Sewer System, GO, 4.75%, 3/01/30 (d) $ $ San Antonio Energy Acquisition Public Facilities Corporation, Texas, Gas Supply Revenue Bonds, 5.50%, 8/01/23 San Antonio Energy Acquisition Public Facilities Corporation, Texas, Gas Supply Revenue Bonds, 5.50%, 8/01/24 Texas M/F Housing Revenue Bonds (Copperwood Ranch Apartments), AIG SunAmerica, Inc., Pass-Through Certificates of Beneficial Ownership, AMT, Series 9, 5.95%, 11/01/35 Texas State Turnpike Authority, Central Texas Turnpike System Revenue Bonds, 6.09%, 8/15/35 (c)(m) Texas State Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier, Series A, 5%, 8/15/42 (m) Tyler, Texas, Health Facilities Development Corporation, Hospital Revenue Bonds (Mother Frances Hospital Regional Health Care Center), 6%, 7/01/12 (a) Washington - 0.9% Washington State Health Care Facilities Authority, Revenue Refunding Bonds (Providence Health System), Series A, 4.625%, 10/01/34 (d)(i) Wisconsin - 1.0% Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Aurora Health Care, Inc.), 6.40%, 4/15/33 Multi State - 10.5% Charter Mac Equity Issuer Trust, 7.20%, 10/31/52 (j)(o) Puerto Rico - 1.7% Puerto Rico Commonwealth Aqueduct and Sewer Authority, Senior Lien Revenue Bonds, Series A, 6%, 7/01/38 Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series N, 5.25%, 7/01/36 (k) Total Municipal Bonds - 166.7% Municipal Bonds Transferred to Tender Option Bond Trusts (p) Colorado - 3.0% Colorado Health Facilities Authority Revenue Bonds (Catholic Health), Series C-7, 5%, 9/01/36 (b) Massachusetts - 1.2% Massachusetts State Water Resource Authority, General Revenue Refunding Bonds, Series A, 5%, 8/01/41 New York - 2.6% New York State Dormitory Authority, Non-State Supported Debt Revenue Bonds (New York University), Series A, 5%, 7/01/38 Port Authority of New York and New Jersey, Consolidated Revenue Refunding Bonds, AMT, 152nd Series, 5.75%, 11/01/30 Ohio - 2.5% Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds (University Hospitals Health System), Series A, 5.25%, 1/01/33 6 BlackRock Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Transferred to Tender Option Bond Trusts (p) Value Montgomery County, Ohio, Revenue Bonds (Catholic Health Initiatives), Series C-1, 5%, 10/01/41 (b) $ $ Total Municipal Bonds Transferred to Tender Option Bond Trusts - 9.3% Total Long-Term Investments (Cost - $227,615,380) - 176.0% Short-Term Securities Shares Merrill Lynch Institutional Tax-Exempt Fund, 1.08% (q)(r) Total Short-Term Securities (Cost - $2,000,000) - 1.8% Total Investments (Cost - $229,615,380*) - 177.8% Other Assets Less Liabilities - 0.7% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (5.5)% ) Preferred Shares, at Redemption Value - (73.0)% ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of November 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (b) FSA Insured. (c) Represents a zero-coupon bond. Rate shown reflects the effective yield at the time of purchase. (d) MBIA Insured. (e) ACA Insured. (f) XL Capital Insured. (g) Issuer filed for bankruptcy and/or is in default of interest payments. (h) Non-income producing security. (i) FGIC Insured. (j) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (k) Assured Guaranty Insured. (l) Radian Insured. (m) AMBAC Insured. (n) BHAC Insured. (o) Security represents a beneficial interest in a trust. The collateral deposited into the trust is federally tax-exempt revenue bonds issued by various state or local governments, or their respective agencies or authorities. The security is subject to mandatory redemption at maturity. (p) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (q) Represents the current yield as of report date. (r) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income Merrill Lynch Institutional Tax-Exempt Fund 99,573 $29,249 7 BlackRock Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) Effective September 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows: Level 1 - price quotations in active markets/exchanges for identical securities Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs) Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of November 30, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 8 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Municipal Bond Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Municipal Bond Trust Date: January 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Municipal Bond Trust Date: January 20, 2009 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Municipal Bond Trust Date: January 20, 2009
